Citation Nr: 0706629	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-11 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than December 17, 
2001, for the grant of a total rating for service-connected 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney






INTRODUCTION

The veteran had active service from March 1977 to January 
1983, and from November 1984 to May 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2003, which granted a 100 percent rating for bipolar 
disorder, effective December 17, 2001.  


FINDINGS OF FACT

1.  The veteran did not appeal rating decisions dated in 
August 1994 and December 1996 which granted less than a total 
rating for bipolar disorder.  

2.  The veteran's next claim for an increased rating was 
received December 17, 2001.

3.  It is not factually ascertainable that an increase in 
disability occurred during the year preceding the claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 17, 
2001, for the assignment of a 100 percent rating for bipolar 
disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran's initial claim for compensation was received May 
2, 1994.  In an August 1994 rating decision, service 
connection for bipolar disorder was granted, and a 30 percent 
rating was assigned.  The veteran contends that the RO failed 
to fully and sympathetically develop his claim at that time.  
In particular, it is asserted that the RO had a duty to 
inquire as to whether the veteran was able to work, due to 
his psychiatric disorder, in connection with that claim.  The 
veteran contends that in view of Social Security 
Administration (SSA) records showing that he was totally 
disabled since October 1990, the RO has a duty to consider 
whether a TDIU claim was raised at that time, citing to 
Szemraj v. Principi, 357 F.3d 1370, 1376 (Fed. Cir. 2004) (VA 
must give a sympathetic reading to the veteran's allegations, 
to determine the claims being raised) and Roberson v. West, 
251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA has a duty to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations").  

Once a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a TDIU 
rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  At the time of the veteran's initial claim in 1994, 
he crossed out the sections of the claim form pertaining to 
employment history, which he was directed fill out if he 
claimed to be totally disabled.  There was no evidence of 
record indicating that he was receiving SSA benefits, and, in 
fact, the SSA records show that the veteran's claim for SSA 
benefits was filed in April 1993, and the grant of benefits, 
in a May 1994 decision, was based on disabilities of bipolar 
disorder, personality disorder, and polysubstance addiction 
disorder, whereas he is only service-connected for bipolar 
disorder.  Not only did he not indicate application or 
receipt of Social Security benefits on his claim for VA 
compensation, but the VA examination report from 1994 
contains no reference to employability.  Private medical 
evidence from 1993 indicates employment difficulties, but 
does not indicate the reason therefore.

The evidence of record at the time of the initial decision 
indicated that the veteran was not employed; however, even if 
this is interpreted as a claim for a TDIU rating, the claim 
is deemed denied by the August 1994 rating decision.  
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (If the 
record shows the existence of an unadjudicated claim, raised 
along with an adjudicated claim, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.).  The 
veteran did not appeal the August 1994 decision.  If a timely 
appeal is not filed, the veteran's only recourse is to file a 
clear and unmistakable error (CUE) claim.  Id.; Andrews v. 
Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  

In a December 1996 rating decision, the veteran's rating was 
increased to 50 percent, effective in November 1996, based on 
a routine VA examination.  That examination report from 1996 
does not show that the veteran was considered disabled by the 
Social Security Administration.  There was also no allegation 
from the veteran that his psychiatric disability alone 
resulted in unemployability.  Rather, he stated that he had 
stopped working due to physical limitations from right leg 
and back pain, as well as the increased use of psychiatric 
medications.  Again, the veteran appealed neither the rating 
assigned nor the effective date, and the decision is final in 
the absence of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.105(a) see Rudd v. Nicholson, 20 Vet. App. 296 (2006).  
(There is no free-standing claim for an earlier effective 
date, and once an effective date has become final, a 
claimant's only recourse is to have the final decision 
revised on the grounds of CUE.)  Similarly, the decision is 
final as to any potential "raised" claims of entitlement to 
TDIU.  Deshotel; Andrews, supra.  

No allegations of CUE have been raised by the veteran, who is 
represented by counsel.  Rather, he claims that the RO 
breached the duty to assist by failing to fully develop the 
claim at that time.  It is well established that a breach of 
the duty to assist cannot constitute CUE.  See, e.g., Cook v. 
Principi, 318 F.3d 1334, 1348 (Fed. Cir. 2002).  

The records from the Social Security Administration were 
received by VA in 2002.  The first allegation of 
unemployability was with the December 2001 claim.  The 
veteran's attorney argues that this case is controlled by 
McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  In that case, 
the CAVC held, in part, that the date the evidence is 
submitted or received is irrelevant when considering the 
effective date of an award, if the evidence regards symptoms 
present for many years.  There are pertinent differences in 
this case, however.  McGrath concerned the effective date to 
be assigned an original claim, whereas this case concerns the 
effective date of a claim for increased compensation.  
McGrath dealt with a situation where a claim was pending, 
whereas in this case, all prior claims had been explicitly or 
implicitly denied by VA, with no appeal.  

The veteran then filed for an increase in compensation in 
December 2001.  He also contends that, under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), the veteran is 
entitled to a 100 percent for bipolar disorder, effective in 
December 2000, one year prior to the date of claim.  

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997).  The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.  The 
term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400 means an increase to the next disability level. Hazan 
v. Gober, 10 Vet. App. 511 (1997).  

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability. 
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  However, in this case, 
there is no evidence of record indicating that an increase in 
the level of disability occurred during the year prior to the 
claim.  In February 2003, the VA examiner opined that there 
had been a general increase in the severity of the disorder 
due to the veteran's age, but did not attribute it to the 
year prior to the claim.  There must be some evidence showing 
that the disability had increased in severity within the 
prior year and warranted a higher rating.  In this case, 
there is none.  Further, the veteran does not contend that 
the disability increased in severity during that year; he 
states it occurred years earlier.  As noted above, earlier 
adjudications of the claims are final.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt does not apply, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements were satisfied by virtue of a 
letter sent to the appellant in December 2001, prior to the 
decision on appeal.  That letter advised the veteran what 
information and evidence was needed to substantiate a claim 
for an earlier effective date, and of his/her and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter contained an 
extensive recitation of the regulation guiding assignment of 
effective dates.  He was also specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Further, he is represented by counsel, who has 
demonstrated, in his pleadings, actual knowledge of the 
relevant criteria.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

Although the veteran's representative argues that the 
statement of the case did not reflect that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) were considered, in 
fact, citation was to 38 C.F.R. § 3.400(o), but the RO 
determined that entitlement was not shown prior to the date 
of claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  An examination is not necessary in connection 
with the earlier effective date claim, because the 
examination could not show evidence of the veteran's past 
disability.  He states that his treatment is private, and he 
has not authorized VA to obtain the recent records.  In 
addition, the veteran has not indicated any intention to 
provide additional evidence in support of his claim.  

Thus, VA has sufficiently satisfied its duties to inform and 
assist the claimant in the development of his claim, and he 
is not prejudiced by the Board considering the merits of the 
claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

An effective date earlier than December 17, 2001, for the 
grant of a total rating for bipolar disorder is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


